Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification requires updated as to the patent number for the parent application 16/339,280.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 5 recites that the first tube body is disposed at a front end of a scope “inserted into a human body”, thus positively encompassing a human body into which the scope is inserted.  Amending the claim to only functionally refer to the human body (e.g. “a scope capable of being inserted into a human body” or “a scope configured to be inserted into a human body”) will obviate this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogiu (U.S. Pat. 4,879,991).
As to claim 1, Ogiu discloses a micro endoscope camera module, comprising: 
a first tube body (body 15,frame 19, Fig.1) having at least one objective lens (objective lens 20) disposed therein (Fig.1); and 
a second tube body (frame 21, imaging device 22, Fig.1) supporting the first tube body at a one side (shown connected to and thus supporting 19 in Fig.1), wherein the second tube body is provided therein with an image capturing means (solid state imaging device 22, Fig.1) disposed to be adjacent to a rear portion of the objective lens (as shown in Fig.1).
As to claim 2, the first tube body includes a scope tube (frame 19) having a receiving space in which the objective lens is held and supported (as shown in Fig.1) and a front tube covering the outside of the scope tube (body 15 surrounds and thus covers frame 19, Fig.1).
As to claim 3, the second tube body includes the image capturing means (note imaging device 22 in frame 21) and a main tube (frame 21) covering the outside of the image capturing means (as shown in Fig.1).
As to claim 4, an outer diameter of the front tube is formed to be larger than an outer diameter of the main tube (clearly shown in Fig.1) so that a rear end of the front tube is provided in such a manner as to surround a front end of the main tube (the proximal (rear) end of the front tube 15 extends proximally to and thus around the distal (front) end of the main tube 21, see annotated figure below).
		
    PNG
    media_image1.png
    227
    254
    media_image1.png
    Greyscale

	As to claim 5, the first tube body is disposed at a front end of a scope inserted into a human body (all components mentioned above are disposed at the distal end 9, Fig.1, of an endoscope 1, shown in Fig.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795